Title: From Benjamin Franklin to the Board of Admiralty, 17 March 1781
From: Franklin, Benjamin
To: Board of Admiralty


Gentlemen,Passy March 17th. 1781
I received the honour of yours, dated Jan. 2. containing sundry Questions, relating to the Ship Alliance & the Expedition under the Command of John Paul Jones Esquire.—
I apprehend that the Letters & Papers sent by the Alliance, if they came to your hands, and those which went in the Ariel, taken together, would pretty well inform you in most of the Particulars you enquire about; and the Deficiencies might be supply’d by Captain Jones himself, and others who were engag’d in the Expedition. But as I learn from Col. Laurens that his Arrival was not heard of at Boston the 11th. of February, tho’ he sail’d the 18 of Decr., and possibly he may have miscarried, I shall endeavour to answer as well as I can your several Queries, and will hereafter send you Duplicates of the Papers that may be lost. But I would previously remark as to the Expedition in general, that this Court having I suppose some Enterprize in View, which Capt. Jones who had signaliz’d his Bravery in taking the Drake, was thought a proper Person to conduct, had soon after that Action requested we could spare him to them, which was the more readily agreed to, as a difference subsisted between him & his Lieutenant, which laid us under a Difficulty that was by that means got over. Some time pass’d however before any Steps were taken to employ him in a manner agreable to him, & possibly the first Project was laid aside; many Difficulties attending any Attempt of introducing a foreign Officer into the French Marine, as it disturbs the Order of their Promotions, &c. and he himself chusing to act rather under the Commission of Congress. However a Project was at length formed of furnishing him with some of the King’s Ships, the Officers of which were to have temporary American Commissions, which being posterior in date to his Commission would put them naturally under his Command for the time: and the final Intention after various Changes, was to intercept the Baltic Fleet. The Alliance was at that time under Orders to carry Mr. Adams back to America; but the Minister of the Marine by a written Letter requesting I would lend her to strengthen the little Squadron, and offering a Passage for Mr. Adams in one of the King’s Ships, I consented to the Request, hoping, that besides obliging the Minister, I might obtain the Disposition of some Prisoners to exchange for our Countrymen in England.—
Question 1. Whether &c.
  Answer. The Ships with which the Alliance was concerted were, 1. The bonhomme Richard, bought & fitted by the King, on purpose for Capt. Jones. 2. The Pallas Frigate. 3. The Vengeance a Corvette. 4. The Cerf, a Cutter; all belonging to the King, and the Property of no private Person whatever; as far as I have ever heard or believe.
Two Privateers, the Monsieur & the Granville, were indeed with the little Squadron in going out. I suppose to take Advantage of its Convoy, but being on their own Account, and at their own Discretion, the Monsieur quitted Company on the Coast of Ireland, and the Granville returned about the same time to France. I have not heard that the Monsieur ever claim’d any Part of the Prizes. The Granville has made some Claim, on Account not only of what were taken while she was with the Squadron, but of the whole taken after her Departure, on this Pretence that some Prisoners being put on board her & losing Company she found herself obliged to go back with them, not having wherewith to maintain them, &c. but this Claim is oppos’d by the other Ships, being regarded as frivolous, as she was not concerted. The Claim however is not yet decided, but hangs in the Courts. These Circumstances show that these Vessels were not considered as a Part of the Armement. But it appears more plainly by the Concordat of the Captains, whereof I send you a Copy. Who the Owners were of those Privateers I have not heard. I suppose they may be Inhabitants of Bordeaux & Granville.
  Qu. 2. Whether any Agreement &c.
  Answ. I never made any such Agreement, nor any Person in my Behalf. I lent the Vessel to the King simply at the Minister’s Request supposing it would be agreable to Congress to oblige their Ally, and that the Division if there should be any thing to divide, would be according to the Laws of France or of America, as should be found most Equitable. But the Captains before they sail’d enter’d into an Agreement, called the Concordat, above mentioned, to divide according to the Rules of America, as they acted under American Commissions and Colours.—
  Qu. 3. Whether the Serapis, &c.
  Answ. No Division has yet been made of the Serapis and Scarborough. It is but lately that I have heard of the Money being ready for Division at L’Orient. I suppose the Mode will be that agreed on by the Captains.—
  Qu. 4. What were the neat Proceeds, &c.
  Answ. I have not yet heard what were the Neat Proceeds of the Prizes; nor have seen any Account. As soon as such shall come to my hands I will transmit it to you, and will endeavour to obtain it speedily. No satisfaction has yet been obtain’d for the Prizes carried into Norway, and delivered up by the King of Denmark.—
  Qu. 5. What Benefit the United States, &c.
  Answ. I did expect to have had all the Prisoners taken by the Squadron to exchange for Americans in Consideration of my having lent the Alliance; and Captain Pearson engag’d in Behalf of the British Government by a written Instrument that those set on Shore in Holland should be considered as Prisoners of War to the United States and exchanged accordingly. But I was nevertheless disappointed in this Expectation. For an exchange of all the Prisoners being proposed to be made in Holland, it was found necessary at that time by the Dutch Government, in order to avoid embroiling their State with England, that those Prisoners should be considered as taken by France; and they were accordingly exchanged for Frenchmen on the Footing of the French Cartel with England. This I agreed to on the Request of the French Ambassador at the Hague, and also to avoid the Risque of sending them by Sea to France, (the English Cruising with seven Ships off the Texel to retake them) and as it would be more convenient & certain for us to have an equal Number of English delivered to me by France at or near Morlaix to be sent over in the Cartel. But the English Government afterwards refus’d very unjustly to give any Americans in Exchange for English that had not been taken by Americans. So we did not reap the Benefit we hoped for.—
  Qu. 6. What Orders &c.
  Answ. That he should obey the Orders of Capt. Jones.
  Qu. 7. What was the ground of the Dispute &c.
  Answ. That when at Sea together he refused to obey Capt. Jones’s Orders.—
  Qu. 8. What the Disbursements, &c.
  Answ. The Disbursements on the Alliance from the time of her first Arrival in France, ’till the Commencement of the Cruise under Capt. Jones as appears by the Accounts of Mr. Schweighauser Agent appointed by William Lee, Esqr. amounted to   which I paid. The Disbursements on her Refit in Holland, were paid by the King as were also those on her second Refit after her Return to L’Orient, as long as she was under the Care of Capt. Jones. But Captain Landais when he reassum’d the Command of her tho’t fit to take what he wanted of Mr. Schweighauser’s Agent, to the Amount of 31,668. 12. 3 for which it being contrary to my Orders given to Mr. Schweighauser, on his asking them upon the Occasion, I refused to pay; (my Correspondence with him on the Occasion will show you my Reasons) and of those paid by the King, I have no Account.—
  Qu. 9. Why the Alliance &c
  Answ. Her laying so long at L’Orient, was, first occasioned by the mutinous Disposition of the Officers & Men, who refused to raise the Anchors ’till they should receive Wages and Prize Money. I did not conceive they had a right to demand Payment of Wages in a Foreign Country, or any where but at the Port they came from: no one here knowing on what Terms they were engag’d, what they had received or what was due to them. The Prize Money I wish’d them to have. But as that could not soon be obtained I thought it wrong in them to detain the Vessel on that Account and as I was inform’d many of them were in want of Necessaries, I advanced 24,000 Livres on Acct. and put it into Capt. Jones’s hands to relieve & Pacify them, that they might go more willingly. But they were encourag’d by some meddling Passengers to Persist. The King would have taken the Prizes and paid for them at the Rate per Gun &c. as he pays for warlike Vessels taken by his Ships, but they rais’d a Clamour at this it being put into their Heads that it was a Project for cheating them, & they demanded a Sale by Auction. The Minister who usually gives more when Ships are taken for the King than they will produce by Auction, readily consented to this when I ask’d it of him; but then this Method required time to have them inventoried, advertis’d in different Ports, to create a fuller Concurrence of Buyers, &c. Capt. Jones came up to Paris to hasten the Proceedings, in his absence Capt. Landais by the Advice of Mr. Lee & Commodore Gillon took possession of the Ship & kept her long in writing up to Paris waiting Answers. &c. I have often mentioned to Congress the Inconvenience of putting their Vessels under the Care of Persons living perhaps 100 Leagues from the Port they arrive at, which necessarily creates Delays & of course enormous Expences; and for a Remedy I have as often recommended the Appointment of Consuls, being very sensible of my own Insufficiency in maritime Affairs, which have taken up a vast deal of my time, and given me abundance of Trouble, to the hindrance sometimes of more important Business. I hope these Inconveniencies will now be soon remov’d by the Arrival of Mr. Palfrey.
As the Ministry had Reasons, if some of the first Plans had been pursued, to wish the Expedition might be understood as American, the Instructions were to be given by me and the Outfit was committed to M. de Chaumont, known to be one of our Friends and well acquainted with such Affairs. M. le Marquis de la Fayette, who was to have been concerned in the Execution, can probably acquaint you with those Reasons. If not I shall do it hereafter. It afterwards continued in the Hands of Mr. de Chaumont, to the End. I never paid or receiv’d a Farthing directly or indirectly on Acct. of the Expedition. And the Capts. having made him their Trustee, & Agent, it is to him they are to apply for their Proportions of the Captures. There may be something, tho’ I believe very little, coming to the United States, from the Alliance’s Share of a small Ransom made contrary to Orders. No Account has been render’d to me of that Ransom, therefore I cannot say how much, but I will enquire about it, and inform you hereafter. Most of the Colliers taken were burnt, or sunk. The Ships of War taken I understand belong wholly to the Captors.—
If any particulars remain on which you desire Information be pleased to mention them. I think it my Duty to give you all the Satisfaction in my power, and shall do it willingly.
Being with great Regard, Gentlemen, Your most obedient & most humble Servant
B Franklin
To the Honble. Francis Lewis Esqr. & the Board of Admiralty.—
  
Addressed: To / Francis Lewis Esqr / of the Board of Admiralty / at Philadelphia / To be sunk in Case of Danger / On Public Service
Notations in different hands: Doctr. Franklin to Francis Lewis— March 17h. 1781. / 2d June 1781 Questions res. Mr Lewis letter to Mr B. Franklin / Forgot to be put up with B. Franklins Letter to Francis Lewis Esq—
